10 F.3d 13
304 U.S.App.D.C. 35
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re Sylvester JONES, Petitioner.
No. 92-8011.
United States Court of Appeals, District of Columbia Circuit.
Sept. 17, 1993.

Before STEPHEN F. WILLIAMS, SENTELLE and KAREN LeCRAFT HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for leave to proceed in forma pauperis and the petition for writ of mandamus, it is


2
ORDERED that the motion for leave to proceed in forma pauperis be granted.  It is


3
FURTHER ORDERED that the petition for writ of mandamus be denied.  Petitioner has failed to demonstrate that his right to the relief sought is clear and indisputable.   See Kerr v. United States District Court, 426 U.S. 394, 403 (1976);   In re Thornburgh, 869 F.2d 1503, 1507 (D.C.Cir.1989).  The pleadings at issue did not meet the conditions of the district court's September 27, 1991 order requiring petitioner to obtain leave of court before filing any new action.  Accordingly, petitioner has not established a right to relief against the named respondents.   See Panko v. Rodak, 606 F.2d 168, 169 (7th Cir.1979), cert. denied, 444 U.S. 1081 (1980).  The filing of a motion to proceed in forma pauperis is not sufficient to meet the requirements of the court's order.


4
The Clerk is directed to enter the petition for writ of mandamus on the court's general docket.